Citation Nr: 1413910	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-23 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability. 

2.  Entitlement to service connection for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to May 1986. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing before the undersigned in January 2012.  A transcript of the hearing is associated with the claims file.  At that time, he confirmed that he was not seeking appellate review of the issues of service connection for bilateral shin splints and tonsil disability, or appellate review of the matter of whether new and material evidence has been submitted to reopen a claim of service connection for left ear hearing loss. 

The Board has reviewed all evidence of record, including that found on Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the January 2012 Board Hearing, the Veteran provided VA with authorization to obtain private treatment records from Dr. Gallagher, the private physician who treated him for his bilateral knee and foot disorders from June 1991 through June 1995.  However, it does not appear that any efforts were made by the RO to obtain and associate such records with the claims file.  The Board observes that those post-service treatment records more proximate to service, if located, would support the Veteran's contention that he has experienced bilateral knee and foot symptoms since service.  

The Veteran has filed a claim of service connection for bilateral knee disability.  However, at the VA examination in February 2010, the examiner only examined and provided an opinion as to the Veteran's right knee.  The examination thus is inadequate as to the left knee.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Similarly, the Veteran has not yet been examined in relation to his claim of service connection for bilateral plantar fasciitis.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide an updated authorization form (VA Form 21-4142) authorizing VA to obtain treatment records from Dr. Gallagher and any other treatment provider who might hold records relevant to the Veteran's bilateral knee or bilateral plantar fasciitis claims.  With any authorization obtained, attempt to obtain the treatment records for Dr. Gallagher or any other treatment provider.  

All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard.

2.  After completing the above requested development to the extent possible, the RO/AMC should schedule the Veteran for an examination with the same VA examiner as who conducted the examination in February 2010, to address the etiology of the Veteran's bilateral plantar fasciitis and any bilateral knee disorder.  If that examiner is no longer available, arrange for an examination of the Veteran with another examiner.  The claims file should be made available to the examiner. 

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral plantar fasciitis is etiologically related to the Veteran's active service.  

The examiner must then examine both knees and, with respect to each knee, opine as to whether any identified knee disorder is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's active service. 

The examiner must provide a complete rationale for all opinions given.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  If any issue on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


